Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 21, 2022 has been entered.
 
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on February 21, 2022. Claims 1 and 9-16, and 18-24 are pending in the application.

Status of Objections and Rejections
The rejection of claim 8 is obviated by Applicant’s cancellation. 
The rejection of claims 1, 9-16, 18-24 under 35 U.S.C. 103 as being unpatentable over Boock et al. (US 2014/0094671) in view of Ward (US 4,861 ,830) (Ward ‘830) in view of ASTM International D03418-12 in view of J. Cao, et al., (J Biomed Mater Res Part A, vol. 101A, 2013, pp. 909-918) in view of Q. Fan, et al., (J. of App. Poly. Sci., 74(10), 1999, pp. 2552-2558) is withdrawn in view of Applicant's arguments.
New grounds of rejection under obviousness nonstatutory double patenting is presented upon further consideration. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.	
Claims 1, 9-16 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,262,326 in view of Rhodes et al. (WO 92/13271) and J. Cao, et al., (J Biomed Mater Res Part A, vol. 101A, 2013, pp. 909-918).

Regarding instant claims 1, 18- 22, USP 11,262,326 recites a device for measurement of an analyte concentration, the device comprising: a transcutaneous sensor configured to generate a signal associated with a concentration of an analyte; and a sensing membrane located over the transcutaneous sensor, the sensing membrane comprising a diffusion-resistance layer comprising a block copolymer, wherein the block copolymer comprises a blend comprising a polyurethane-containing block copolymer and a polyvinylpyrrolidone, the polyurethane-containing block copolymer having a lowest glass transition temperature as measured using ASTM D3418 of greater than -50 *C, wherein the block copolymer comprises silicone, and wherein less than 1 wt% of the block copolymer comprises silicone (‘326, claims 1, 10 and 13).  
USP 11,262,326 fails to teach wherein a polycarbonate-urethane that comprises 5% to 50% by weight hard segment and 5% to 50% by weight soft segment.  
Rhodes teaches an implantable biological fluid measuring device for determining the presence and the amounts of substances in a biological fluid wherein the membrane is a semipermeable multilayered membrane (p. 22, Ins. 13-24). Rhodes teaches that the weight percentages of hard and soft segments are result effective variables. Specifically, Rhodes teaches membranes of polyurethanes wherein changing the structure of the hydrophobic segment of the block copolymer (“hard” segment), the selectivity of the membrane system can be modified (p. 23, Ins. 13 to p. 24, Ins. 6).
Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the hard and soft segment wt% of USP ‘326 wherein the polyurethane segments independently comprise about 5% to about 50% by weight hard segment and about 5% to about 50% by weight soft segment since it would have been within the ambit of one of ordinary skill in the art to modify and would yield a predictable result.
Additionally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to use wherein the polyurethane segments independently comprise about 5% to about 50% by weight hard segment and about 5% to about 50% by weight soft segment because the membrane will function is a predictable manner given these conditions.
USP 11,262,326 fails to teach wherein the block copolymer further comprises at least one internal zwitterionic group in a backbone (instant claim 1), the at least one internal zwitterionic group comprises a repeating unit covalently bonded within a backbone of the polyurethane-containing block copolymer (claim 18), the at least one internal zwitterionic group is in a range of from about 1% to about 55% by weight of the polyurethane- containing block copolymer (claim 19). the at least one internal zwitterionic group comprises a betaine (instant claim 20), the betaine comprises a carboxylbetaine, a sulfobetaine, a phosphorbetaine, or a mixture thereof (instant claim 21) and at least one zwitterionic group bonded to at least one terminal end of the polyurethane-containing block copolymer (instant claim 22).
Cao is directed to polyurethane containing zwitterionic sulfobetaine and their molecular chain rearrangement in water. It is taught that polyurethanes are considered excellent biomedical materials possessing desirable physical/chemical properties and proved biocompatibility. The polyurethanes have been used in various biomedical applications. Improved non-thrombogenicity is always beneficial. Various materials such as polyethylene glycol have been introduced into polyurethanes. In addition to this substance addition has been focused on introducing materials containing zwitterion groups such as sulfobetaine. Zwitterion groups have good hydrophilicity and there is numerous evidence that introduction of zwitterionic groups into materials enhance their biocompatibility. Material containing sulfobetaines exhibit good biocompatibility featured by non-fouling properties and much lower protein adsorption. However attention of other researchers have been attracted just by graft of zwitterionic sulfobetaines on the surface of materials. The introduction of sulfobetaines into polymer bulks are rarely reported (p. 909, first and second paragraphs). Taught is the design and synthesis of novel polyurethanes containing sulfobetaines by a combination of ring opening polymerization and chain extension reaction. Scheme 1 shows the synthetic route of PUR-APS (polyurethane-N,N’-bis(2-hydroxyethyl) methylamine ammonium propane sulfonate).
Contact angles of polyurethanes containing sulfobetaines were smaller than that of pure polyurethanes thereby indicating an increase of the hydrophilicity with the introduction of sulfobetaines (p. 913, last paragraph). It is taught that the introduction of sulfobetaine units into the polyurethane resulted in the enhancement of surface hydrophilicity and reduction of protein absorption. In addition the blood compatibility of the polymers featured little hemolysis and delay of blood clotting time. Therefore the polymers have excellent biocompatibility (pp. 916-917, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of USP ‘326 in view of Cao and incorporate the sulfobetaine in the backbone of the polyurethane polymer-containing block copolymer. One of ordinary skill in the art would have been motivated to incorporate the sulfobetaine in the backbone of the polyurethane in order to enhance the surface hydrophilicity of the polymer as to enhance biocompatibility and reduce protein absorption as taught by Cao. Since Cao et al. recognizes that only grafting the zwitterionic monomer was known but their invention actually incorporates the zwitterionic monomer into the polymer for improved blood compatibility which would be advantageous for an in-vivo device, there is a reasonable expectation of success. 
	Additionally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to use the at least one internal zwitterionic group is in a range of from about 1% to about 55% by weight of the polyurethane- containing block copolymer because the membrane will function is a predictable manner given these conditions.

Regarding instant claim 9, USP 11,262,326 recites wherein the lowest glass transition temperature of the base polymer is from 00C to 660C (‘326, claim 3).  

Regarding instant claim 10, USP 11,262,326 recites wherein the lowest glass transition temperature of the base polymer is from 200C to 600C (‘326, claim 4).  

Regarding instant claim 11, USP 11,262,326 recites wherein the diffusion-resistance layer is from 0.01 pm to about 250 pm thick (‘326, claim 18).   

Regarding instant claim 12, USP 11,262,326 recites wherein the transcutaneous sensor has a drift of less than or equal to 10% over 10 days (‘326, claim 19).  

Regarding instant claim 13, USP 11,262,326 recites wherein the transcutaneous sensor comprises an electrode (‘326, claim 20).  

Regarding instant claim 14, USP 11,262,326 recites wherein the device is configured for continuous measurement of an analyte concentration (‘326, claim 21).  

Regarding instant claim 15, USP 11,262,326 recites wherein the analyte is glucose (‘326, claim 22).  

Regarding instant claim 16, USP 11,262,326 recites wherein the base polymer comprises a polymer selected from epoxies, polystyrene, polyoxymethylene, polysiloxanes, polyethers, polyacrylics, polymethacrylics, polyamides, a poly( ether ketone), and a poly( ether imide) (‘326, claim 11).  

	Regarding instant claims 23 and 24, USP 11,262,326 fails to recite the polyvinylpyrrolidone is 5 to 50 wt% of the blend (claim 23) or wherein the polyvinylpyrrolidone comprises 15 to 20 wt% of the blend (claim 24).
However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to modify the membrane to comprise wherein the polyvinylpyrrolidone is 5 to 50 wt% of the blend or wherein the polyvinylpyrrolidone comprises 15 to 20 wt% of the blend because the membrane will function is a predictable manner given these conditions.

Claims 1, 9-16 and 18-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-28 of copending Application No. 15/394,694 (US Pg Pub 20170191955) in view of J. Cao, et al., (J Biomed Mater Res Part A, vol. 101A, 2013, pp. 909-918). 
This is a provisional nonstatutory double patenting rejection.

Regarding instant claims 1, 18- 22, App. No. ‘694 recites a device for measurement of an analyte concentration, the device comprising: a transcutaneous sensor configured to generate a signal associated with a concentration of an analyte; and a sensing membrane located over the transcutaneous sensor, the sensing membrane comprising a diffusion-resistance layer comprising a block copolymer, wherein the block copolymer comprises a blend comprising a polyurethane-containing block copolymer and a polyvinylpyrrolidone, a polycarbonate-urethane that comprises 5% to 50% by weight hard segment and 5% to 50% by weight soft segment and having a lowest glass transition temperature as measured using ASTM D3418 of greater than -50 *C, wherein the block copolymer further comprises at least one internal zwitterionic group in a backbone, wherein the block copolymer comprises silicone, and wherein less than 1 wt% of the block copolymer comprises silicone, (‘694, claims 1, 14, 18, 26).  
App. No. ‘694 fails to teach wherein the block copolymer further comprises at least one internal zwitterionic group in a backbone (instant claim 1), the at least one internal zwitterionic group comprises a repeating unit covalently bonded within a backbone of the polyurethane-containing block copolymer (claim 18), the at least one internal zwitterionic group is in a range of from about 1% to about 55% by weight of the polyurethane- containing block copolymer (claim 19). the at least one internal zwitterionic group comprises a betaine (instant claim 20), the betaine comprises a carboxylbetaine, a sulfobetaine, a phosphorbetaine, or a mixture thereof (instant claim 21) and at least one zwitterionic group bonded to at least one terminal end of the polyurethane-containing block copolymer (instant claim 22).
Cao is directed to polyurethane containing zwitterionic sulfobetaine and their molecular chain rearrangement in water. It is taught that polyurethanes are considered excellent biomedical materials possessing desirable physical/chemical properties and proved biocompatibility. The polyurethanes have been used in various biomedical applications. Improved non-thrombogenicity is always beneficial. Various materials such as polyethylene glycol have been introduced into polyurethanes. In addition to this substance addition has been focused on introducing materials containing zwitterion groups such as sulfobetaine. Zwitterion groups have good hydrophilicity and there is numerous evidence that introduction of zwitterionic groups into materials enhance their biocompatibility. Material containing sulfobetaines exhibit good biocompatibility featured by non-fouling properties and much lower protein adsorption. However attention of other researchers have been attracted just by graft of zwitterionic sulfobetaines on the surface of materials. The introduction of sulfobetaines into polymer bulks are rarely reported (p. 909, first and second paragraphs). Taught is the design and synthesis of novel polyurethanes containing sulfobetaines by a combination of ring opening polymerization and chain extension reaction. Scheme 1 shows the synthetic route of PUR-APS (polyurethane-N,N’-bis(2-hydroxyethyl) methylamine ammonium propane sulfonate).
Contact angles of polyurethanes containing sulfobetaines were smaller than that of pure polyurethanes thereby indicating an increase of the hydrophilicity with the introduction of sulfobetaines (p. 913, last paragraph). It is taught that the introduction of sulfobetaine units into the polyurethane resulted in the enhancement of surface hydrophilicity and reduction of protein absorption. In addition the blood compatibility of the polymers featured little hemolysis and delay of blood clotting time. Therefore the polymers have excellent biocompatibility (pp. 916-917, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of App. No. ‘694 in view of Cao and incorporate the sulfobetaine in the backbone of the polyurethane polymer-containing block copolymer. One of ordinary skill in the art would have been motivated to incorporate the sulfobetaine in the backbone of the polyurethane in order to enhance the surface hydrophilicity of the polymer as to enhance biocompatibility and reduce protein absorption as taught by Cao. Since Cao et al. recognizes that only grafting the zwitterionic monomer was known but their invention actually incorporates the zwitterionic monomer into the polymer for improved blood compatibility which would be advantageous for an in-vivo device, there is a reasonable expectation of success. 
	Additionally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to use the at least one internal zwitterionic group is in a range of from about 1% to about 55% by weight of the polyurethane- containing block copolymer because the membrane will function is a predictable manner given these conditions.

Regarding instant claim 9, App. No. ‘694 recites wherein the lowest glass transition temperature of the base polymer is from 00C to 660C (‘694, claim 3).  

Regarding instant claim 10, App. No. ‘694 recites wherein the lowest glass transition temperature of the base polymer is from 200C to 600C (‘694, claim 4).  

Regarding instant claim 11, App. No. ‘694 recites wherein the diffusion-resistance layer is from 0.01 pm to about 250 pm thick (‘694, claim 19).   

Regarding instant claim 12, App. No. ‘694 recites wherein the transcutaneous sensor has a drift of less than or equal to 10% over 10 days (‘694, claim 20).  

Regarding instant claim 13, App. No. ‘694 recites wherein the transcutaneous sensor comprises an electrode (‘694, claim 21).  

Regarding instant claim 14, App. No. ‘694 recites wherein the device is configured for continuous measurement of an analyte concentration (‘694, claim 22).  

Regarding instant claim 15, App. No. ‘694 recites wherein the analyte is glucose (‘694, claim 23).  

Regarding instant claim 16, App. No. ‘694 recites wherein the base polymer comprises a polymer selected from epoxies, polystyrene, polyoxymethylene, polysiloxanes, polyethers, polyacrylics, polymethacrylics, polyamides, a poly( ether ketone), and a poly( ether imide) (‘694, claim 11).  

	Regarding instant claims 23 and 24, App. No. ‘694 fails to recite the polyvinylpyrrolidone is 5 to 50 wt% of the blend (claim 23) or wherein the polyvinylpyrrolidone comprises 15 to 20 wt% of the blend (claim 24).
However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to one skilled in the art to modify the membrane to comprise wherein the polyvinylpyrrolidone is 5 to 50 wt% of the blend or wherein the polyvinylpyrrolidone comprises 15 to 20 wt% of the blend because the membrane will function is a predictable manner given these conditions.

Response to Arguments
Applicant’s arguments, see pp. 6-9, filed February 21, 22, with respect to the rejection of claims 1, 9-16 and 18-24 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1 and 9-24 under 35 USC 103 as outlined above has been withdrawn. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699


/MARIS R KESSEL/Primary Examiner, Art Unit 1699